 

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case ir a

JUL 11 2019

 

UNITED STATES DISTRICT COURT

CLERK, US. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA | soutaraw rate] oF Garena

yo

 

UNITED STATES OF AMERICA AMENDED JUDGMENE1N-A-€ T-GASE ee ury.
Vv. (For Offenses Committed On or After November 1, 1987)
THOMAS JEFFREY MORRISON Case Number: 95CR0708-DMS

Benjamin Davis FD
Defendant’s Attorney

USM Number 04827112

Correction of Sentence on Remand (Fed. R. Crim. P. 35); Previously Imposed Sentence is Hereby Set Aside and Vacated

THE DEFENDANT:
DX] pleaded guilty to count(s) 1 and 2 of the Indictment

L] was found guilty on count(s)

 

after a plea of not euilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count

 

Title & Section Nature of Offense Number(s)

18 USC 2113(a) BANK ROBBERY 1,2
The defendant is sentenced as provided in pages 2 through 3 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on count(s)

TF) Count(s) Is dismissed on the motion of the United States.

 

Assessment : $50.00 as to each of Counts 1 and 2 — ordered waived.

KL

L] JVTA Assessment*:
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

x] No fine C1) Forfeiture pursuant to order filed , included herein,

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 11, 2019

Date of Impaqsition of Sentence

oc Yam -
HON. Dana M. Sabraw
UNITED STATES DISTRICT JUDGE

 
 

 

- AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: THOMAS JEFFREY MORRISON Judgment - Page 2 of 3
CASE NUMBER: 95CR0708-DMS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

TIME SERVED calculated as follows: TWENTY (20) YEARS as to Counts 1, and FOUR (4) YEARS, ONE (1)
MONTH and TWENTY-SEVEN (27) DAYS as to Count and 2, to run consecutively.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

No

The defendant is remanded to the custody of the United States Marshal.

C] The defendant must surrender to the United States Marshal for this district:
Ol at A.M, on

 

C1 as notified by the United States Marshal.

qo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[1 onor before
Li as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

95CR0708-DMS
 

e

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: THOMAS JEFFREY MORRISON Judgment - Page 3 of 3
CASE NUMBER: 95CR0708-DMS

RESTITUTION

Pay restitution in the amount of $4,170.00 through the U.S. Attorney’s Office to the following victims in the
amount specified, payable forthwith or through the Inmate Financial Responsibility Program during the period of
incarceration, with a payment of any remaining balance to be made following the defendant’s release from prison.
Distribution of restitution to the victims is to be on a pro rata basis. All prior payments made toward this restitution
as ordered in the original judgment shall be applied. .

Victim Amount

Bank of America $ 750.00
Attn: Branch Manager

1350 East Valley Parkway

Escondido CA 92027

Great Western Bank $3,420.00

3405 North Louise Avenue
Sioux Falls, SD 57107

95CRO708-DMS

 
